DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/EP2019/078213 10/17/2019.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application EUROPEAN EP 18201107.2 10/18/2018; EP 19168880.3 04/12/2019 filed on 04/18/21.

Information Disclosure Statement
4.          The information disclosure statement (IDS), filed on 06/04/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant's election with traverse of Group I, claims 22-34 directed to a process of providing polyacrylamide in the reply filed on 04/08/22 is acknowledged. The traversal is on the ground(s) that the special technical feature is not disclosed in the cited prior arts. This is not found persuasive because special technical feature and in fact the subject matter of independent claim 22 is obvious over prior art (please See 103 rejection below). The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
6.        Claims 22-41 are pending in this application.  Claims 35-41 are directed to the non-elected invention. Accordingly, claims 35-41 are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention.  The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 22-34 are directed to a process of providing polyacrylamide.

Claim Rejections - 35 USC § 103
7.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.         Claims 22, 25-27, 29-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 2013/0292122).
            Regarding claim 22, Nichols discloses a process of providing polyacrylamide in an equipment on a moving wheels such as truck, lorries, or trailer, wherein the process comprising mixing a polyacrylamide powder with an aqueous liquid in a dissolution/mixing tank in the equipment to get the polymer dissolved in the aqueous liquid, e.g. water at concentration of 20 g/liter (approx. 2 wt% relating to of the all components of the polyacrylamide concentrate) (para [0006], [0024], [0041], [0044], [0050]-[0051]). The dissolution of polyacrylamide in aqueous liquid (para [0050], [0053]) read on the homogeneous aqueous polyacrylamide concentrate. Nichols further discloses a process of removing the dissolved polyacrylamide fluid from the transport unit to supply it to fracturing operation (para [0040], [0073]). Regarding mixing polyacrylamide at location A and transporting to location B, it has been noted that the teaching of Nichols is based on all the equipment must be able to be moved on wheels, either by lorries or on trailers, it is furthermore necessary that it be immediately available after its journey without wasting time in the initial filling operations (para [0006]). Nichols further teaches the addition of the polyacrylamide take place before or during operation (para [0071]). Nichols further discloses that the residence time of the polyacrylamide in the hydration tank is between 20 and 30 minutes (para [0060]).  Since, Nichols teaches the addition of the polyacrylamide take place before operation and the residence time of the polyacrylamide in the hydration tank is between 20 and 30 minutes, wherein all equipment are moved on wheels, either by lorries or on trailers, it would have been obvious to one with ordinary skill, in the art at the time of invention, to mix the polyacrylamide with the aqueous fluid at the beginning of transportation or during transportation and transport to the well fracturing site where the mixed polyacrylamide supplied to fracturing operation for the best performance without the risk of interruption.
              Regarding claim 25, Nichols discloses the mixing unit comprises kneader (figure 1, 18-19). 
               Regarding claim 26, Nichols discloses the mixing unit is a modular, relocatable (figures, para [0024], [0047]-[0048]). 
               Regarding claim 27, Nichols discloses an additional step of dissolution (read on homogenization) to be carried out after the mixing the polyacrylamide powder with the aqueous liquid (para [0050]; by rotor-stator). 
               Regarding claim 29, Nichols discloses the transport unit is a tank fixed on a truck which comprises an outlet at the rear end of the truck and means for tilting the tank (figure 1).
               Regarding claim 30, Nichols discloses the transport unit is a tank fixed on a truck which comprises a conus at the bottom side and an outlet opening at the lower end of the conus (figure 1).
               Regarding claim 31, Nichols discloses the transport unit is filled by pumping the polyacrylamide fluid into the transport unit (para [0047], [0051], figures).
               Regarding claim 33, Nichols discloses aqueous polyacrylamide fluid is removed from the transport unit by means of a pump (para [0047], [0051], [0073]). 
              Regarding claim 34, Nichols discloses aqueous polyacrylamide fluid is removed from the transport unit by means of a pump (para [0047], [0051], [0073]). Such pumping implicitly teaches the removal by gas pressure.
10.        Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols as applied to claim 22 above and further in view of Root (US 3254719).
             Nichols includes the features of claim 22 above.
             Regarding claims 23-24, Nichols does not disclose concentration of 3.1 to 14.9 % by weight of polyacrylamides (regarding claim 23) or 3.1 to 10 % by weight of polyacrylamides (regarding claim 24)
             However, Root discloses 0.005 to 4 wt% acrylamide polymer in aqueous fluid  for well fracturing operation (column 1, lines 12-15, column 2, lines 10-15). Both, Nichols and Root are pertinent to acrylamide polymer in aqueous fluid for well fracturing operation.
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nichols with the aforementioned teachings of Root to provide a  composition comprising 0.005 to 4 wt% acrylamide polymer in aqueous fluid for well fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
11.       Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols as applied to claim 22 above and further in view of Sanders (US 2017/0320660).
             Nichols includes the features of claim 22 above.
             Regarding claim 28, Nichols does not disclose the transport unit is an ISO tank container.
           However, Sanders discloses the ISO container is used for the storage and transportation of material for well fracturing operation (para [0014]). Both, Nichols and Sanders are pertinent to the storage container for the transportation of the material for well fracturing operation. 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Nichols with the aforementioned teachings of Sanders to provide a ISO container in order to use such container for the transportation of the material for well fracturing operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
12.        Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols as applied to claim 22 above and further in view of Byrd (US 2019/ 0316032).
             Nichols includes the features of claim 22 above.
             Regarding claim 32, Nichols does not disclose the transport time is from 1 h to 28 days.
            However, Boyd discloses a polyacrylamide fluid for well fracturing is transported by transportation vehicle such as tanker truck to a distant location for at least one hour, eliminating the need for onsite production and thereby reducing onsite time and labor (para [0030], [0034]). Both, Nichols and Boyd are pertinent to acrylamide polymer fluid for well fracturing operation.
             It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nicholas by transporting polyacrylamide fluid for well fracturing by transportation vehicle such as tanker truck to a distant location for at least one hour as taught by Boyd. The rationale to do so would have been motivation provided by of Boyd that to do so would eliminate the need for onsite production and thereby reducing onsite time and labor. 

Conclusion
13.       References Arnold (US 2002/095965) and Sullivan (WO 2009/010932) were cumulative in nature to the above rejection and thus not set forth. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766